Title: To Thomas Jefferson from William Short, 23 December 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Dec: 23. 1824.
I send you the three letters inclosed merely because they are the complement of those I sent in my letter of the 18th inst. They are much too prolix to insist on your reading them—Burn them therefore by way of despatching if it should best suit you. The idea of sending them to you occurred to me merely because they offered some views on what has now become a mere historical subject; which views I suppose to be different from those which had been presented to you. No person of course can add to your perception & full view of one side of the  shield—The author of these letters saw it on the other side. We are not obliged to take on trust all he says of his view—We may recieve it however in aid of our own reflexions on the shield—It may have been of gold on one side & silver on the other—& thus it might have honestly have been taken for gold by some & for silver by others.It has given me great pleasure to observe that Congress have taken up the subject of la Fayette’s relief, while it is warm from the hands of the President. We had heard here that the grant was to be greater—some said $500000—others $50000. for the payment of his debts & $200000. for himself. I am satisfied with the amount as proposed by the Senate—but I fear much that the mode is not the best for this excellent & easy man, who has never learned to say No. And if he is not prevailed on by some friend in whom he has confidence, to immediately do some act by which the capital is placed beyond his control, I foresee it will be only a mere temporary relief—A part will go to relieve the necessitous before he leaves this country, & on his arrival in France he will be beseiged by so many who have claims or will fabricate claims on him that this sum will melt like a snow ball before he is aware of it.To you I may say in confidence that I have apprehensions on another score—These apprehensions grew not only out of my knowlege of the arder &  ingenuousness of his character, but from an indiscreet conversation he held not with me but with another, from whose mouth I recieved it—It was as to the effect that might be produced in the present state of things in France, by one million of francs properly employed.His urgent therefore that the capital of this grant should by some act of his be placed out of his own control, before he leaves the country. This may be done in two ways wch now present themselves to my mind—There may be other & better ways which do not occur to me—The first would be to vest the sum in the hands of Trustees for his use, reserving the yearly income—The second would be to convert it into an annuity on his own life, & if he please, on that also of his children—This would make four heads. There is at Boston a most solid institution where this might be done, & with the most perfect safety.I will add nothing more lest the same objection should be made to my prolixity wch I have applied to Harper. I cannot omit however the assurance of those sentiments with which I am, my dear Sir,your friend & servantW: Short